Grant, J.
Respondent was convicted of an attempt to commit larceny from the person. Two officers testified that their attention had been called to his actions, that they watched him, and arrested him with his hand in a lady’s pocket.
1. Respondent’s counsel requested that one officer be excluded while the other was testifying, which request was refused. This point is ruled by People v. Burns, 67 Mich. 537. The refusal was not error.
2. One Orth,, just previous to the arrest, had seen respondent with a newspaper in one hand and his other hand among the ladies’ dresses, feeling their pockets, and notified one of the officers of his movements. This information caused the officers to watch him. Error is alleged upon the admission of this evidence. It was competent as a part of the res gestae, tending to show the intent.
3, During the trial the prosecuting attorney was per*405mifcted to indorse the name of a witness npon the information, after testifying that he had just learned that he was a material witness. In this there was no error.
4. There was no error in admitting evidence that a “billy” was found upon the person of the respondent at the time of his arrest.
5. Complaint is made that the judge, in charging the jury, said:
“You have heard the testimony for the prosecution. That is all there is to this case, — the testimony for the prosecution.”
No testimony was offered on the part of the respondent. The judge fully and fairly instructed the -jury upon the presumption of innocence, reasonable doubt, and all the elements necessary to be proven in order to convict. This language, when considered with the entire charge, cannot be construed, as counsel insists, into even an intimation on the part of the judge that the people had *406established their case. The ease was fairly submitted to the jury.
We find no error, and the judgment is affirmed.
The other Justices concurred.